Citation Nr: 1549303	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  13-06 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for left testicular pain, status post vasectomy (now claimed as pain and bleeding from vasectomy), rated 0 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1992 to November 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee in July 2011.  

In August 2015, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon a preliminary review of the record, the Board has determined that further development is necessary prior to adjudication by the Board.  

The Veteran has argued that his symptoms, and resulting functional impairments, from his service-connected left testicular pain, status post vasectomy warrant a compensable rating.  During the Veteran's Board hearing, he and his representative argued that his recurrent hematuria (or blood in urine) was a symptom associated with his service-connected left testicular pain, status post vasectomy.  The medical evidence of record, however, is unclear regarding the etiology of this symptom, and more development is required to determine if this symptom should be considered as part of the condition that has been appealed to the Board for consideration of an increased rating.  

The Veteran has submitted medical records from multiple doctors regarding the possible etiology of his recurrent hematuria.  While several conditions have been ruled out as the cause of the Veteran's hematuria, including kidney stones and nephropathy, evidence that his recurrent hematuria is at least as likely as not the result of his in-service vasectomy (or the surgeries that resulted from this operation) has not been provided.  Moreover, the July 2011 VA examiner opined that "it seems much less likely than not that the [the Veteran's] gross hematuria is in any way related to his vasectomy."  This opinion, however, was made without the benefit of review of the Veteran's claims file and is provided without any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 29 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The examiner notes that the Veteran's condition has been extensively evaluated by multiple physicians without any evidence of a clear etiology, but the examiner does not explain why it is unlikely that his gross hematuria is related to his vasectomy if conditions such as kidney stones and nephropathy have been ruled out.  The Board finds that another VA medical opinion regarding the etiology of this condition should be sought.  

Additionally, the evidence of record indicates that the Veteran's condition may have worsened since his July 2011 VA examination.  The July 2011 examiner reported that that the Veteran "feels like he empties to completion and does not have significant urinary hesitancy or slight stream."  The examiner also reported that the Veteran "rarely arises at night to void" and that the Veteran reported "good erectile quality."  However, during the Veteran's Board hearing, the Veteran reported, "I use the restroom quite frequently, probably more than most, especially at nighttime." The Veteran also reported some erectile dysfunction, which he related to his condition.  As these reports conflict with the findings of the July 2011 VA examination, the Board finds that a new, thorough VA examination should be afforded.  In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
  
Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should undertake the appropriate efforts to obtain and associate with the claims file any relevant outstanding VA or private treatment records, including any relevant records from the Dyersburg Community Based Outpatient Clinic since August 2011 that are not currently associated with the claims file.  

2. After obtaining any indicated treatment records, the Veteran should be scheduled for an examination to determine the current level of severity and manifestations of his service-connected left testicular pain, status post vasectomy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner should comment on the severity of the Veteran's service-connected left testicular pain, status post vasectomy and discuss the effect of the disability on his occupational functioning and daily activities, including any effect on his ability to void and perform sexual intercourse. 

Additionally, the examiner is asked to provide an opinion regarding whether the Veteran's recurrent gross hematuria is at least as likely as not (a 50 percent or greater probability) due to his service-connected left testicular pain, his in-service vasectomy in 1995, or any of the subsequent surgeries that were performed as a result of his vasectomy in 1995.  The examiner is asked to discuss the Veteran's private treatment records from July 2000, which indicate that the condition is not the result of kidney stones or nephropathy. 

The claims file should be reviewed in conjunction with these requests and the reports thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.  

3. The AOJ shall then take such additional development action as it deems proper with respect to the claim.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

